EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims
Claim 1, line 11: “if” should recite  -- is --

Reasons for Allowance
Claims 1, 3 – 8, 10 – 15 and 17 -  20 are allowed.
The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s arguments, the claims are allowed in view of the prior art failing to teach or suggest in reasonable combination the limitations recited in the independent claims, e.g. splitting the data of the domain-specific corpus into a plurality of sentences using natural language processing techniques; for each term in the plurality of terms of interest, retrieving a plurality of candidate sentences containing a corresponding term, from the plurality of sentences, wherein the corresponding term is one of the plurality of terms of interest; for each candidate sentence, providing a list of synonyms of the corresponding term, wherein the synonyms are contextual alternatives in a corresponding candidate sentence; for each term in the plurality of terms of interest, determining a frequency count of each synonym, and forming a frequency map including all the synonyms of a corresponding term and the frequency count of each synonym; .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SONIA L GAY/            Primary Examiner, Art Unit 2657